        Case 1:13-cv-02811-PKC Document 502 Filed 05/30/19 Page 1 of 1




                                                                May 30, 2019


BY ECF

The Honorable P. Kevin Castel
United States District Court
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, NY 10007-1312

                            Re:    Sullivan v. Barclays PLC, et al., 1:13-cv-2811-PKC

Dear Judge Castel:

       I have appeared as counsel for Citigroup Inc. and Citibank, N.A. (together, “Citi”)
in the above-captioned matter. As of May 31, 2019, I will no longer be an attorney at the
law firm Covington & Burling LLP. Pursuant to Local Civil Rule 1.4, I respectfully request
an order removing my individual appearance from the docket and from the ECF
distribution list for this action.

        My departure will not affect any pending deadlines, nor will it occasion any delay
in this matter. Citi has already settled this matter, and the Court granted final approval to
that settlement on May 17, 2019. Covington & Burling LLP has already appeared in this
action and will continue to represent the interests of Citi in this action. There is no
retaining or charging lien being asserted.

                                          Respectfully submitted,

                                          s/ Thomas A. Isaacson

                                          Thomas A. Isaacson

cc:    Counsel of Record (via ECF)
